Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is responsive to the communication filed on 10/07/2021 & agreements reached during the interview of 10/18/2021.
Claims 1- 4, 6- 14, & 16- 22 are allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph N. Ziebert (# 35,421) on 10/18/2021 & 10/19/2021. See attached PTO-413 & Office Action Appendix. For the following amended claims underline emphasis indicates insertions by the examiner and strikethrough or [[ ]] emphasis indicate deletions by the examiner. The claims of this application have been amended as follows:

In the Claims:
1.	(Currently Amended) A building management system comprising:
building equipment operable to affect a physical state or condition of a building;

a cloud-based data platform comprising a timeseries service configured to receive the request for the timeseries identifier from the system manager, create a timeseries for the building equipment, assign the timeseries identifier to the timeseries, and send the timeseries identifier to the system manager;
wherein the system manager is configured to generate a timeseries sample comprising the timeseries data and send the timeseries sample to the timeseries service along with the timeseries identifier which identifies the timeseries sample as a sample of the timeseries; and
wherein the timeseries service is configured to respond to the system manager upon receiving the timeseries sample, wherein the timeseries service is configured to use the timeseries identifier to identify the timeseries associated with a point of the building equipment and store the timeseries data as the sample of the identified timeseries.
2.	(Original) The building management system of Claim 1, wherein the timeseries sample comprises the timeseries identifier, a value of the timeseries data, and a timestamp.
3.	(Original) The building management system of Claim 1, wherein the system manager is configured to send the timeseries identifier to the cloud-based data platform as an attribute of the timeseries sample.
is an alarm time series 
5.	(Canceled).  
6.	(Original) The building management system of Claim 1, wherein the system manager is configured to identify the building equipment and generate a reported network tree listing the identified building equipment.
7.	(Previously Presented) The building management system of Claim 6, the cloud-based data platform configured to:
receive the reported network tree from the system manager;
identify an equipment model template for the building equipment listed in the reported network tree; 
identify a set of points defined by the equipment model template; and
generate a list of reported points for the building equipment based on set of points defined by the equipment model template.
8.	(Previously Presented) The building management system of Claim 7, wherein the cloud-based data platform is configured to identify a subset of the reported points as bound points and update the bound points in a device shadow for the system manager.
9.	(Original) The building management system of Claim 8, wherein the system manager is configured to: 

use the list of bound points to determine whether to send updates to the cloud-based data platform for each of the reported points.
10.	(Original) The building management system of Claim 1, wherein: 
the cloud-based data platform comprises a command service configured to provide a write property command to the system manager, the write property command comprising a new value for a property of the building equipment indicated by the timeseries data; and
the system manager is configured to write the new value to the property of the building equipment in response to receiving the write property command from the command service.
11.	(Currently Amended) A method for monitoring and controlling building equipment in a building management system, the method comprising:
operating building equipment to affect a physical state or condition of a building; 
obtaining timeseries data from the building equipment at a system manager coupled to the building equipment via a system bus;
generating and sending a request for a timeseries identifier from the system manager to a cloud-based data platform, the request based on the timeseries data;
creating a timeseries for the building equipment and assigning the timeseries identifier to the timeseries at the cloud-based data platform;
sending the timeseries identifier from the cloud-based data platform to the system manager;

sending the timeseries sample from the system manager to a timeseries service of the cloud-based data platform along with the timeseries identifier which identifies the timeseries sample as a sample of the timeseries; and
sending a response from the timeseries service to the system manager upon receiving the timeseries sample, wherein the timeseries service is configured to use the timeseries identifier to identify the timeseries associated with a point of the building equipment and store the timeseries data as the sample of the identified timeseries.
12.	(Original) The method of Claim 11, wherein the timeseries sample comprises the timeseries identifier, a value of the timeseries data, and a timestamp.
13.	(Original) The method of Claim 11, wherein sending the timeseries identifier to the cloud-based data platform comprises sending the timeseries identifier as an attribute of the timeseries sample.
14.	(Currently Amended) The method of Claim 11, wherein the timeseries is an alarm time series 


15.	(Canceled).  

17.	(Original) The method of Claim 16, further comprising the cloud-based data platform:
receiving the reported network tree from the system manager;
identifying an equipment model template for the building equipment listed in the reported network tree; 
identifying a set of points defined by the equipment model template; and
generating a list of reported points for the building equipment based on set of points defined by the equipment model template.
18.	(Original) The method of Claim 17, further comprising the cloud-based data platform identifying a subset of the reported points as bound points and updating the bound points in a device shadow for the system manager.
19.	(Original) The method of Claim 18, further comprising the system manager: 
reading the bound points in the device shadow and creating a list of bound points based on the device shadow; and
using the list of bound points to determine whether to send updates to the cloud-based data platform for each of the reported points.
20.	(Original) The method of Claim 11, further comprising:

the system manager writing the new value to the property of the building equipment in response to receiving the write property command from the command service.
21.  	(Previously Presented)  The method of claim 11, further comprising: aggregating predefined intervals of the timeseries to generate new timeseries data.

22.  	(Previously Presented) The method of claim 11, further comprising:
constructing visualizations of the timeseries data.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115